COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00034-CR


THOMAS WILLIAM JONES                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Thomas William Jones entered an open plea of guilty to

possession of less than one gram of cocaine, and the trial court sentenced him to

three years’ confinement. See Tex. Health & Safety Code Ann. § 481.115(a), (b)

(West 2010); Tex. Penal Code Ann. § 12.42(a)(1) (West 2011). Jones’s court-


      1
       See Tex. R. App. P. 47.4.
appointed appellate counsel has filed a motion to withdraw as counsel and a brief

in support of that motion. Counsel avers that in his professional opinion, the

appeal is frivolous. Counsel’s brief and motion meet the requirements of Anders

v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds for relief. See 386 U.S. 738, 87 S. Ct. 1396

(1967). This court informed Jones that he may file a pro se brief, and he has

done so. The State declined to submit a brief in response to the Anders brief or

to Jones’s brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, Jones’s brief, and counsel’s brief.

We agree with counsel that this appeal is wholly frivolous and without merit; we

find nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State,




                                         2
206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).            Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 27, 2011




                                        3